ORDER
JOHN R. NEENAN of PALISADES PARK, who was admitted to the bar of this State in 1983, having been Ordered to Show Cause why this Court’s Order of temporary suspension should not be continued pending the disposition of ethics proceedings against him, and he having failed to appear on the return date of the Order to Show Cause, and good cause appearing;
It is ORDERED that the suspension of JOHN R. NEENAN shall continue pending the further Order of the Court; and it is further
*457ORDERED that respondent shall continue to be restrained and enjoined from practicing law during the period of his suspension and that he shall continue to comply with Regulation 23 of the Administrative Guidelines Governing Suspended Attorneys; and it is further
ORDERED that the Office of Attorney Ethics shall take such protective action pursuant to Rule 1:20-11(c) as it deems appropriate, including the transfer to the Clerk of the Superior Court for deposit in the Superior Court Trust Fund of the attorney account funds held in any financial institution by JOHN R. NEENAN, which funds were restrained from disbursement by this Court’s Order of October 16, 1990.